UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:001-33105 MeetMe, Inc. (Exact name of registrant as specified in its charter) Delaware 86-0879433 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 100 Union Square Drive New Hope, Pennsylvania (Address of principal executive offices) (Zip Code) Registrants telephone number: (215) 862-1162 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filerx Non-accelerated filero(Do not check if a smaller reporting company)Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNox Class Outstanding as of August 9, 2012 Common Stock, $0.001 par value per share 36,372,578 shares MEETME, INC. AND SUBSIDIARIES INDEX Page PART I. FINANCIAL INFORMATION Item 1 Financial Statements 3 Consolidated Balance Sheets as of June 30, 2012 (Unaudited) and December 31, 2011 3 Consolidated Statements of Operations and Comprehensive Income (Loss) for the three months ended and the six months ended June 30, 2012 and 2011 (Unaudited) 4 Consolidated Statement of Changes in Stockholders’ Equity for the six months ended June 30, 2011 (Unaudited) 5 Consolidated Statements of Cash Flows for the six months ended June 30, 2012 and 2011 (Unaudited) 6 Condensed Notes to Unaudited Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3 Quantitative and Qualitative Disclosures about Market Risk 37 Item 4 Controls and Procedures 37 PART II. OTHER INFORMATION Item 1 Legal Proceedings 38 Item 1A Risk Factors 38 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3 Defaults Upon Senior Securities 38 Item 4 Mine Safety Disclosures 38 Item 5 Other Information 38 Item 6 Exhibits 38 SIGNATURES 39 INDEX TO EXHIBITS 40 2 MEETME, INC.PART I. FINANCIAL INFORMATION Item 1. Financial Statements MEETME, INC. AND SUBSIDIARIES Consolidated Balance Sheets June 30, December 31, (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $486,510 and $270,210, at June 30, 2012 and December 31, 2011, respectively Notes receivable - current portion, including $0 and $559 of accrued interest, at June 30, 2012 and December 31, 2011, respectively Prepaid expenses and other current assets Restricted cash - Current asset from discontinued operations Total current assets Goodwill, net Goodwill from discontinued operations, net - Intangible assets, net Property and equipment, net Property and equipment from discontinued operations, net Other assets Other assets from discontinued operations - Total assets $ $ Liabilities and Stockholders' Equity Current Liabilities: Accounts payable $ $ Accrued expenses and other liabilities Current liabilities from discontinued operations Deferred revenue Accrued dividends Unearned grant income Current portion of long-term debt Total current liabilities Long term debt, net of discount Total liabilities Commitments and Contingencies (see Note 9) Stockholders' Equity: Preferred stock, $.001 par value, authorized 5,000,000 shares: Convertible preferred stock Series A, $.001 par value; authorized - 1,000,000 shares; no shares issued and outstanding at June 30, 2012, Liquidation preference of $2,500,000 - - Convertible preferred stock Series A-1, $.001 par value; authorized - 5,000,000 shares; 1,000,000 shares issued and outstanding at June 30, 2012 and December 31, 2011. Common stock, $.001 par value; authorized - 100,000,000 shares; 36,372,578 and 36,145,084 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See notes to unaudited consolidated financial statements. 3 MEETME, INC. AND SUBSIDIARIES Consolidated Statements of Operations and Comprehensive Loss (Unaudited) For the Three Months Ended June 30, For the Six Months Ended June 30, Revenues $ Operating Costs and Expenses: Sales and marketing Product development and content General and administrative Depreciation and amortization Acquisition and restructuring costs Total Operating Costs and Expenses Loss from Operations ) Other Income (Expense): Interest income Interest expense ) Other income (expense), net Total other income (expense) Loss before income taxes ) Income taxes - Net loss from continuing operations $ ) $ ) $ ) $ ) Loss from discontinued operations, including $48,084 loss on disposal of assets, net of taxes $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Preferred stock dividends - ) - ) Net Loss Allocable To Common Shareholders $ ) $ ) $ ) $ ) Basic and diluted net loss per common shareholders: Continuing operations $ ) $ ) $ ) $ ) Discontinued operations $ ) $ ) $ ) $ ) Basic and diluted net loss per common shareholders: $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding, Basic and Diluted: Net Loss $ ) $ ) $ ) $ ) Foreign currency translation adjustment ) ) Comprehensive Loss $ ) $ ) $ ) $ ) See notes to unaudited consolidated financial statements. 4 MEETME, INC. AND SUBSIDIARIES Consolidated Statements of Changes in Stockholders’ Equity For the six months ended June 30, 2012 (Unaudited) Preferred Stock Common Stock Additional Paid-in Accumulated Accumulated Other Comprehensive Total Stockholders' Shares Amount Shares Amount Capital Deficit Loss Equity Balance—December 31, 2010 $
